Citation Nr: 1222868	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-02 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to service-connected paranoid schizophrenia.  

2.  Entitlement to service connection for heart disease inclusive of swelling of the hands and feet, to include as secondary to service-connected paranoid schizophrenia. 

3.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected paranoid schizophrenia. 

4.  Entitlement to service connection on a direct basis for a right shoulder disorder based on a reopened claim therefor and, as secondary to service-connected paranoid schizophrenia based on an original claim.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active military service in the Air Force from June 1971 to December 1971 and in the Army from November 1973 to March 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The Board by its March 2010 decision determined that new and material evidence had not been received to reopen previously denied claims for service connection for a head injury and a chest injury, but concluded that new and material evidence had been received to reopen a previously denied claim for service connection for a right shoulder.  Remand of that reopened claim, as well as the Veteran's original claims for service connection for asthma, heart disease, and a left shoulder disorder, was accomplished in order to undertake needed actions with respect to the Veteran's expansion of his claims for service connection on the basis that each claimed disorder was caused or aggravated by medication utilized for treatment of his service-connected schizophrenia.  That remand was to the VA's Appeals Management Center (AMC) in Washington, DC, and following the AMC's attempts to complete the actions sought, the case has since been returned to the Board for further review.  

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required on his part.



REMAND

By its March 2010 remand, the Board, among other things, directed the AMC to undertake actions to comply with the VA's duties to notify the Veteran regarding his raised claims for secondary connection for asthma, heart disease, and disorders of each shoulder, followed by initial adjudication of those claims.  While the record reflects that notice required under 38 U.S.C.A. § 5103 regarding the information and evidence to establish service connection on a secondary basis was furnished, the AMC on remand failed to adjudicate the issues of secondary service connection as to all matters, with supplemental statements of the case failing to identify those issues, pertinent regulation, or reasons and bases.  Remand is required for compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.)

In addition, the record does not indicate that any VA examination or opinion has to date been obtained with respect to the Veteran's claims for secondary service connection for asthma, heart disease, and a bilateral shoulder disorder.  Remand to permit the Veteran to be examined and to obtain medical opinion as to the likelihood that service-connected schizophrenia either caused or aggravated any of the claimed disorders is deemed advisable.  

Also of record is a post-remand request by the Veteran to obtain VA treatment records from Kenosha, Wisconsin, and there is a handwritten annotation on the authorization by a person unknown that the Veteran was referring to the VA Medical Center in Chicago, Illinois.  The Board takes notice of the fact that the VA operates an outpatient medical clinic in Kenosha, Wisconsin, and inasmuch as no attempt was made to obtain any pertinent records held at that facility, it is incumbent upon the Board to request that any relevant records compiled there be obtained for inclusion in the claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all pertinent records of VA medical treatment, not already on file, for inclusion in the Veteran's VA claims folder.  The AMC should specifically request all pertinent medical records compiled at the VA Outpatient Clinic in Kenosha, Wisconsin, and once obtained, they should be made a part of the Veteran's claims file.  

2.  Thereafter, afford the Veteran VA medical examinations in order to ascertain the nature and etiology of his claimed asthma, heart disease inclusive of swelling of the hands and feet, and a disorder of each of his shoulders, and, specifically, whether the Veteran's service-connected schizophrenia and the medications taken therefor either caused or aggravated any claimed disorder.  The Veteran's VA claims folder in its entirety should be provided to each VA examiner for use in the study of this case and each VA examiner should indicate in writing whether the claims folder was provided and reviewed.  Such examinations should include a complete medical history, clinical evaluation, and any testing deemed necessary by the examiner.  All pertinent diagnoses should be set forth and the presence or absence of asthma, heart disease with or without swelling of the hands or feet, and a disorder of either shoulder including but not limited to rheumatoid arthritis, should be fully detailed.  

Upon completion of the above, the VA examiner or examiners are asked to address the following questions in detail, providing a rationale for each opinion furnished: 

a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's claimed asthma, heart disease with swelling of the hands and feet, and/or a disorder of either shoulder, inclusive of rheumatoid arthritis, originated in service or is otherwise related to his military service?

b)  Is it at least as likely as not (50 percent or greater probability) that any heart disorder or arthritis was present during the periods immediately following the Veteran's separations from service in December 1971 and March 1974, and, if so, how and to what degree?  

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected schizophrenia or treatment therefor, including multiple psychotropic medications, either caused or aggravated his asthma, heart disease with swelling of the hands and feet, and/or a disorder of either shoulder including but not limited to rheumatoid arthritis?  If it is determined that any claimed disorder was worsened by a service-connected disorder, to the extent that it is possible the examiner should indicate the approximate degree of disability or baseline (e.g., mild, moderate, severe) before the onset of the aggravation.

The VA examiners are advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence, causation, or aggravation as against such matters.  More likely and as likely support the 


contended relationship; less likely weighs against the claim. 

The VA examiners are further informed that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

3.  Lastly, adjudicate/readjudicate the issues on appeal, to include the question of entitlement to secondary service connection for each disorder in question, based on all the evidence of record and all governing legal authority, including 38 C.F.R. § 3.310 (2011).  If any benefit sought on appeal continues to be denied, then provide the Veteran with a supplemental statement of the case outlining all pertinent evidence and legal authority, in addition to reasons and bases for the adverse action taken, and afford him a reasonable period in which to respond.  The case should then be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


